DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 6/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 7 and 14 have been fully considered and are persuasive.  The objection of claims 7 and 14 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 112”, with respect to claims 1-3, 5-10 and 12-22 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-10 and 12-22 has been withdrawn. 
Applicant’s arguments, see section titled "Claim Rejections - 35 U.S.C. § 101", with respect to claim 15-17 and 20 have been fully considered and are persuasive.  The rejection of claims 15-17 and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-10 and 12-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior of record that teaches claim 1 is US 20180368047 by Patil et al. which discloses obtaining, by a communication device, an identifier of a service flow of a terminal device, and correlation information associated with the communication link, the correlation information correlates the identifier of the service flow with an access type adopted by the communication link, wherein the access type is a 3rd generation partnership project (3GPP) access or a non-3GPP access; and monitoring, by the communication device, the quality of service of the communication link for the access type based on the identifier of the service flow and information. However, Patil does not explicitly disclose “obtaining, by a communication device, an identifier of a service flow of a terminal device, a quality of service monitoring parameter of a communication link for transmitting the service flow, and correlation information associated with the communication link, the correlation information correlates the identifier of the service flow with an access type adopted by the communication link, wherein the access type is a 3rd generation partnership project (3GPP) access or a non-3GPP access; and monitoring, by the communication device, a quality of service of the communication link for the access type based on the identifier of the service flow, the quality of service monitoring parameter, and the correlation information” (emphasis added) of claim 1 and similarly for claims 8 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476